                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF VIRGINIA
                                         ABINGDON DIVISION


 UNITED STATES OF AMERICA

 v.                                                                       Case No.: 1:19cr00011-001

 ADRIAN JOSE ROMERO


                                    SENTENCING MEMORANDUM and
                                   MOTION FOR DOWNARD DEPARTURE

            COMES NOW the defendant, Adrian Jose Romero, by counsel, and moves the Court

 depart downward from the sentencing guidelines for the reasons set forth in this memorandum.

            1.       The disparity between the sentencing guidelines for mixed and actual

 methamphetamine is arbitrary and capricious; and therefore, this Court should reject the advisory

 guideline range of 235 to 293 months.

            If the guideline range for a mixture of methamphetamine is applied in this case, the base

 offense level goes from 34 to 30. The total offense level then becomes 29 and the criminal

 history category of VI renders an alternative sentencing guideline range of 151 to 188. The

 defendant requests this Court depart downward from the advisory guideline range to sentence

 him within the 151 to 188-month range pursuant to United States of America v. Moreno, 2019

 WL 3557889 (W.D. Va. Aug. 5, 2019).1 This Court has declined to apply the Moreno analysis

 based on a detailed consideration of the facts specific to the case in United States v. Farris, et al.,

 2019 WL 5073567 (W.D. Va. Oct. 9, 2019). The defendant incorporates herein all the legal

 arguments by the defendants set forth in the Moreno and Farris cases.

            2.       The defendant, Adrian Jose Romero, is a 31-year-old native of San Diego,

 California. His mother and sister currently live in the Martinez, Georgia area and this is where he

 1
     An appeal to the Fourth Circuit was noted in this case on August 22, 2019.
                                                            1

Case 1:19-cr-00011-JPJ-PMS Document 103 Filed 10/28/19 Page 1 of 3 Pageid#: 324
 intends to live after his release from incarceration. Letters from his family and friends are

 attached to this memorandum which detail his close relationship to his family and their wishes

 his sentence would permit him to return to them as soon as possible. (Ex. 1). Mr. Romero has

 completed a productive citizenship and an anger management class while housed at the jail in

 Abingdon. (Ex. 2). He has a substance abuse history and requests he be permitted to participate

 in the RDAP program while in prison.

         3.      Since Mr. Romero is currently serving a sentence for distribution of

 methamphetamine in the Virginia Department of Corrections, and he was arrested on February 6,

 2017, a time frame within the period of this conspiracy as set forth in the Indictment and

 admitted to in the Plea Agreement, he requests the sentence rendered by this Court run

 concurrent with the sentence rendered on January 4, 2018 by the Carroll County Circuit Court,

 Docket No.: CR 17-572-575.

         WHEREFORE, the defendant, Adrian Jose Romero, respectfully moves that his Motion

 for a Downward Departure be granted and he be to 151 months in prison based on the arguments

 set forth herein.

                                                       Respectfully submitted,
                                                       ADRIAN JOSE ROMERO
                                                       By Counsel




         /s/ Helen E. Phillips
         Helen E. Phillips
         VSB No. 29708
         Phillips Law Firm, LLC
         P.O. Box 517
         Abingdon, Virginia 24212
         276-258-5591
         276-258-5592(fax)
         helen@phillips-lawfirm.com


                                                  2

Case 1:19-cr-00011-JPJ-PMS Document 103 Filed 10/28/19 Page 2 of 3 Pageid#: 325
                                      CERTIFICATE OF SERVICE

        I hereby certify that on this 28th day of October 2019, I electronically filed the foregoing
 with the Clerk of this Court using the CM/ECF system which will send notification of such filing
 to counsel of record in this case.

                                                      /s/ Helen E. Phillips
                                                      Helen E. Phillips




                                                 3

Case 1:19-cr-00011-JPJ-PMS Document 103 Filed 10/28/19 Page 3 of 3 Pageid#: 326
